IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


DAVID ALLEN RICE,

              Appellant,

 v.                                                       Case No. 5D15-2966

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed June 10, 2016

3.850 Appeal from the Circuit Court
for Brevard County,
Charles G. Crawford, Judge.

Dane K. Chase, of Chase Law Florida, P.A.,
St. Petersburg, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       David Allen Rice appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, Rice filed a

single claim of ineffective assistance of counsel for failure to request a jury instruction on

the justifiable use of deadly force. Because we conclude that Rice asserted a facially

sufficient claim not refuted by the record, we reverse for an evidentiary hearing.
     REVERSED AND REMANDED.



ORFINGER, EVANDER and COHEN, JJ., concur.




                                   2